STATE CF TEXAS
                                                                    %lpoa-c#
                          IN THE COURT OF CRIMINAL APPEALS


tfOV.    2, 2015
                                                          ._    RECEIVED \H
RE: 15,959-B & 3719-J                                     C0URT OF CRIMINAL APPEALS

TO:     Mr.
               tu , A
              Abel Acosta
                          ,                                     WV 09 2015
        Clerk




Dear Mr.        Acosta,


              This is" to notify you that on 10/30/15 i did racSeve notice
that my writ was recieved and presented to the Court. Best BirtHiday
Card i ever recieved. Thank you for you tSnse and attention 2.n tHiis
matter. Happy Holidays, and God Bless.

                                                Sincerely,
                                               .Juan Manuel Albarado
                                               Dro   se